Exhibit 10.1

AMENDMENT TO CONTRACT P01309

BETWEEN

THE SECRETARY OF THE DEPARTMENT OF HEALTH AND HUMAN SERVICES

AND

WellCare of Louisiana, Inc.

Pursuant to the provisions of Sections 1851 through 1859 of the Social Security
Act, the contract between the Secretary of the U.S. Department of Health and
Human Services and WellCare of Louisiana, Inc., is hereby amended as follows:

Article II: Coordinated Care Plan (CCP)

The service area for H1903 is expanded to include West Baton Rouge, West
Feliciana, East Feliciana, Point Coupee, Orleans and Jefferson Parishes in the
State of Louisiana.

This amendment will be in force effective August, 2005.

     
06/16/05
  /s/ Randolph Farris
 
   
DATE
  James Randolph Farris, MD
Regional Administrator
Centers for Medicare & Medicaid Services
 
   
06/15/05
  /s/ Todd S. Farha
 
   
 
  Todd Farha
President & CEO
WellCare of Louisiana, Inc.
 
   

